Citation Nr: 0418362	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  99-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to submitted to reopen a previously-denied 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to March 
1961. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history 

A review of the record reveals that entitlement to service 
connection for a psychiatric disability was denied by the 
Board in an October 1989 decision.  
A May 1998 Board decision denied entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD.  The May 1998 Board decision also determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
head injury, to include migraines.    

The veteran sought to reopen both claims in October 1998.  
His claim was denied in the September 1999 RO rating decision 
referred to above.  This appeal followed.  

A January 2003 Board decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a skin disability of the feet.  The 
Board's decision as to that issue is final.  See 38 C.F.R. § 
20.1100 (2003).  Appellate action as to the issues listed on 
the title page were deferred pending additional development.

The Board undertook additional evidentiary development under 
a recently-enacted regulation, 38 C.F.R. § 19.9(a)(2)(ii) 
(2003).  As a result of the development action, VA outpatient 
records were added to the veteran's claims folder in April 
2003.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in 
September 2003.  

In January 2004, the RO issued a Supplemental Statement of 
the Case (SSOC) which confirmed and continued its previous 
denial of the veteran's claims.  Thus, DAV/Bernard concerns 
have been rectified.  In March 2004, the veteran's 
representative submitted additional written argument in 
support of the appeal.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disability, to include PTSD was 
last denied by the Board in May 1998.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for an acquired psychiatric 
disability, to include PTSD, has not been received since the 
May 1998 Board denial.

3.  The veteran's claim to reopen a claim for entitlement to 
service connection for residuals of a head injury, to include 
headaches, was last denied by the Board in May 1998.

4.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a head 
injury, to include headaches, has not been received since the 
May 1998 Board denial.
CONCLUSIONS OF LAW

1.  The May 1998 Board decision which denied the veteran's 
claim for service connection for an acquired psychiatric 
disability, to include PTSD, is final.  New and material 
evidence which is sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. § 20.1100 (2003).

2.  The May 1998 Board decision which denied the veteran's 
claim to reopen a claim for entitlement to service connection 
for residuals of a head injury, to include headaches, is 
final.  New and material evidence which is sufficient to 
reopen the claim has not been received.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 
20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for an 
acquired psychiatric disability, to include PTSD, and 
residuals of a head injury, to include headaches.  As 
explained in greater detail below, as an initial matter the 
Board must determine whether new and material evidence has 
been received which is sufficient to reopen his previously-
denied claims.  

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
October 1999 Statement of the Case of the relevant law and 
regulations and the types of evidence that could be submitted 
by him in support of his claims.

Additionally, and crucially, a letter was sent by VA to the 
veteran in September 2001, with a copy to his representative, 
in which the veteran was specifically informed as to what 
evidence he needed to submit to substantiate a claim for 
service connection for the issue on appeal.  He was informed 
that to establish entitlement to service connected 
compensation benefits, the evidence must show (1) an injury 
in service or a disease that began in or was made worse 
during service or an event in service causing injury or 
disease; (2) a current physical disability; and (3) a 
relationship between the current disability and an injury, 
disease or event in service.
The veteran was informed by the RO by means of the September 
2001 letter what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Further, he was advised that it remained his 
responsibility to ensure that VA received the relevant 
nongovernmental records.  Based on the information provided 
to the veteran and his representative, specifically the 
September 2001 letter, the Board finds that VA's statutory 
duty to notify the veteran has been fully satisfied.



Duty to assist 

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issues on appeal involve the matter of whether previously 
denied claims may be reopened. Under such circumstances, VA's 
duty to assist the veteran in the development of his claims 
is not triggered unless and until the claim is reopened.  See 
38 U.S.C.A. 
§ 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  In September 
2001, the Board invited the submission of additional evidence 
and argument.  As a result of development action taken by the 
Board, VA outpatient records dated from January to July 1999 
were added to the veteran's claims folder in April 2003.  The 
veteran has not pointed to any evidence pertinent to the 
issues on the title page which exists and which has not been 
associated with his VA claims folder.  

In a January 2004 statement, the veteran notified VA that he 
wished to waive the 60 day suspense period and have his claim 
adjudicated.  The veteran did not indicate that he had any 
additional evidence to submit.  

Therefore, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under the 
circumstances presented in this case.  Accordingly, the Board 
will proceed to a decision on the issues on appeal.

Pertinent Law and Regulations

Service connection - in general 

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2003).

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2003). With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse. Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs. See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2003).



Specific criteria to establish service connection for PTSD

According to VA regulations entitlement to service connection 
for PTSD requires that three elements be present: (1) medical 
evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  See 38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2002).  A final decision cannot be reopened unless 
new and material evidence is presented.  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran filed his request to 
reopen his claims prior to that date, the earlier version of 
the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record. 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly-
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is probative when it tends to prove, or 
actually proves an issue.  The third question is whether, in 
light of all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  

Factual background

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD was most 
recently finally denied in a May 1998 Board decision.  The 
Board will therefore review the evidence of record up to that 
decision and then describe the evidence of record after that 
decision.

The "old" evidence

Service medical records show that in August 1960 the veteran 
sought treatment for enuresis [(bed wetting); see Smith v. 
West, 12 Vet. App. 312, 313 (1999)].  In February 1961, a 
psychiatric evaluation resulted in a diagnosis of immaturity 
reaction, enuresis, speech impediment, inadaptability and 
inaptness.  It was recommended that he be discharged.

The veteran filed an initial claim of entitlement to service 
connection for a "mental condition" in May 1966.  A VA 
examination in August 1966 included the observation that the 
veteran was preoccupied with psychosomatic complaints.  No 
psychiatric diagnosis was rendered.  The veteran's claim was 
denied in a September 1966 rating decision.  

There is no relevant evidence until 1986.  VA psychiatric 
examination in August 1986 resulted in diagnoses of alcohol 
dependence and adjustment disorder with depressed mood.  The 
examiner did not provide an etiology for the veteran's 
psychiatric disorder.  

A report of VA hospitalization from October to November 1987 
reflected a diagnosis of adjustment disorder with features of 
anxiety and depression.  VA clinical records through 1994 
showed diagnoses including personality disorder, alcohol 
abuse and adjustment disorder.  

The veteran testified at personal hearings conducted in 
December 1993 and December 1996 that he was in Laos from 
March 5 to March 10, 1961 and was awarded the Silver Star, 
and that while taking food to the front lines he killed 13 
enemy troops with a machine gun.  He stated that he was a 
cook in the Army and was an E-2 "acting as an E-5".  [The 
veteran, who was discharged from military service as a 
private E-2, has signed various correspondence as "Sgt".]

Also on file were multiple statements from the veteran and 
others in support of his claim as well as articles showing a 
military buildup in Laos in 1961.  

The May 1998 Board decision

The 1998 Board decision determined that service connection 
for an acquired psychiatric disability, to include PTSD, was 
not warranted.  The Board noted the veteran's contention that 
he had a psychiatric disorder, to include PTSD, as the result 
of exposure to combat in a covert operation in Laos in early 
March 1961, but found that there was no official record that 
he participated in such an operation.  In this regard, the 
Board noted that the veteran's separation examination was 
conducted on March 9, 1961.  

The Board also considered the veteran's argument that his 
service medical records were erroneous or had been falsified.  
However, the Board found that none of the identified 
discrepancies established that the veteran may have 
participated in a covert operation or that his service 
medical records had been falsified.  

The Board concluded that while the medical evidence suggested 
that the veteran did have a psychiatric disorder, to include 
adjustment disorder, there was no competent medical evidence 
of record which established a link between any current 
psychiatric disorder and the veteran's period of service.  
The Board further concluded that while some VA records 
referenced a diagnosis or history of PTSD, such references 
were based entirely on history provided by the veteran and 
were not sufficient to show a clear diagnosis of PTSD.  It 
was noted that service connection may not be granted for a 
personality disorder.  See 38 C.F.R. § 3.303(c).

The additional evidence

Evidence received since May 1998 consists of VA outpatient 
records dated from January 1999 to December 2001, VA 
examination reports for January 2002, lay statements dated in 
2002 from some of the veteran's family, and statements by the 
veteran.

The VA medical records reflect treatment for unrelated 
disabilities.  An adjustment disorder is noted by way of 
history.  

The veteran was afforded a VA psychiatric examination in 
January 2002 to determine whether he suffered from PTSD and 
if so, whether the disorder was etiology related to his 
military service.  His claims file was reviewed in 
conjunction with the examination.  Following mental status 
evaluation, the diagnoses were alcohol abuse and personality 
disorder not otherwise specified with schizotypal personality 
disorder.  The VA examiner concluded that the veteran met no 
criteria for PTSD.  The VA examiner stated that the veteran's 
only diagnoses appeared to be related to substance abuse and 
schizotypal behavior, given his history of some antisocial 
and grandiose features.  

Analysis

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

The May 1998 denial was based on the absence of nexus 
evidence linking any current psychiatric disability to the 
veteran's military service many years earlier as well as the 
lack of medical evidence showing a clear diagnosis of PTSD.  
These voids have not been filled by any evidence submitted 
since that time, and the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, fails on that basis.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   All three 
elements were lacking at the time of the last Board decision, 
and all three elements are still lacking.

With respect to the first element, current disability, the 
medical evidence received by VA since May 1998 consists of VA 
outpatient and examination reports which fail to reflect a 
current diagnosis of a psychiatric disability [with the 
exception of personality disorder and alcohol abuse, which as 
noted above may not by law be service connected].  In 
particular, the Board notes that the new evidence does not 
provide a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  In 
fact, the January 2002 VA examiner conclusively ruled out 
PTSD as a diagnosis.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) [evidence that is unfavorable to the appellant is 
not new and material].  
  
To the extent that the veteran himself contends that he has 
an acquired psychiatric disability, including PTSD, this is 
essentially repetitive of statements he previously made.  As 
such, these statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, it is now well 
established that a person without medical training, such as 
the veteran, is not qualified to render a medical opinion 
such matters as medical diagnosis.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). 

In short, the additionally received evidence does not 
establish a current psychiatric disability for which service 
connection may be granted.  That aspect of the claim has 
still not been satisfied, and the claim fails on that basis 
alone.

For the sake of completeness, the Board will also address the 
two remaining aspects of the claim, in-service disease or 
injury and medical nexus.

With respect to in-service disease, although immaturity 
reaction, enuresis, speech impediment, inadaptability and 
inaptness were diagnoses during service, and the veteran was 
in fact discharged from service for these reasons, this does 
not constitute in-service "disease".  As noted above, a 
personality disorder is considered to be a life-long 
congenital or developmental abnormality and is not a disease 
or injury in the meaning of applicable legislation for 
disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2003); see also Winn v. Brown,
8 Vet. App. 510, 516 (1996) and cases cited therein.

With respect to in-service injury, in this case claimed PTSD 
stressors, recent statements to the effect that the veteran 
engaged in combat in a covert operation in Laos in early 1961 
are essentially reiterative of previous statements to the 
same effect.  As such, these statements are not new.  See 
Reid, supra.  There has been added to the record no official 
evidence that the veteran served in Laos or was awarded any 
medal indicative of combat status.  See 38 C.F.R. § 3.203 
(2003) [VA is bound by the service department's certification 
as to an individual's military service].  The second element 
therefore also still has not been met.    

The Board acknowledges the veteran's continued argument that 
his service records are erroneous or have been falsified.  
His contentions were addressed in the May 1998 Board decision 
and found to be without merit.  Nothing has been added to 
record which warrants a change in the Board's conclusion in 
this regard.  The record continues to show that his only 
"foreign" service was at Schofield barracks, Hawaii and 
that he was discharged from military service under honorable 
conditions as a private E-2 for bed-wetting and 
inadaptability at the time he claims to have been in combat 
in a covert operation in Indochina.  As noted above, the 
Board is not obligated to accept a claimant's statement, even 
in a new and material case, when such statement is patently 
false or untrue.  See Duran, supra. 

The Board observes in passing that this case is somewhat 
similar to Samuels v. West, 11 Vet. App. 433, 436 (1999) 
[where a veteran sought service connection for post- 
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors].

With respect to element (3), medical nexus, there is no 
medical evidence showing that any psychiatric disability is 
etiologically related to service.  As noted above, the only 
specific evidence concerning nexus, the January 2002 VA 
examination report, is contrary to the veteran's claim.  See 
Villalobos, supra.  

To the extent that the veteran continues to contend that his 
claimed psychiatric problems, to include PTSD, began during 
service and/or there is a relationship between service and 
the psychiatric disability, this is essentially repetitive of 
statements he previously made.  As such, these statements are 
not new.  See Reid, supra.  Moreover, as layperson without 
medical training, the veteran is not qualified to render a 
medical opinion regarding the etiology of his claimed 
disorders and disabilities.  See Espiritu, supra.  In Routen 
v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  The 
veteran's statements are therefore also not material.

In short, the veteran has not submitted competent medical 
evidence which serves to link any current psychiatric 
disability to service.  In the absence of such evidence, his 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability].  The 
recently submitted evidence not being new and material, the 
claim of service connection for an acquired psychiatric 
disability, to include PTSD, is not reopened.  The benefit 
sought on appeal remains denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a head 
injury, to include migraines.  

Factual background

The veteran's claim of entitlement to service connection for 
residuals of a head injury, to include migraines, was most 
recently finally denied in a May 1998 Board decision.  The 
Board will therefore review the evidence of record up to that 
decision and then describe the evidence of record after that 
decision.

The "old" evidence

Service medical records show that in late October 1960, the 
veteran reported that he fell the evening before and had a 
headache.  Radiologic examination conducted in early November 
1960 was negative.  Later that month, the veteran reported a 
period of amnesia and a constant frontal headache.  
Neurologic examination was negative.  Post-concussion 
headache was diagnosed.

On VA examination conducted in August 1966, the veteran 
complained of a constant headache, worse when bending over.  
No neurologic or other relevant abnormalities were noted.   
Clinical records provided by the State Department of 
Corrections reflect that the veteran was seen in October 1966 
with complaints of headaches when he bent over.  No diagnosis 
was entered.  

Thereafter, the clinical record is negative for complaint of 
or treatment for headaches for approximately 20 years.  

On VA examination conducted in August 1986, the examiner 
assigned a diagnosis of post-concussion headaches, based on 
history provided by the veteran, noting that post-concussion 
headaches usually decrease in severity and resolve over 
months to years.  VA and private clinical records or 
statements dated in 1987 and 1988, and lay statements, 
disclosed that the veteran complained of migraine headaches, 
which he attributed to a fall in service.

In an October 1989 decision, the Board denied entitlement to 
service connection for chronic residuals of a head injury.  
That determination recognized service medical records 
documenting a head injury during service when the veteran 
slipped in the shower, rending him unconscious and resulting 
in amnesia and headaches.  However, the Board found that the 
residuals (headaches) were acute and transitory on the basis 
of the veteran's separation examination and a VA examination 
in 1966, both of which showed no clinical findings of 
residuals. 

Thereafter, VA clinical records through February 1994 reflect 
that the veteran continued to seek treatment for headaches, 
and that migraine and tension headaches were diagnosed. 

The veteran testified at personal hearings conducted in 
December 1993 and in December 1996 that he was treated that 
he was treated shortly after service for headaches by a "Dr. 
Snowden," whose records he said were no longer available, 
and by "Dr. James Frazier."

The veteran alluded to, and the RO requested, additional 
service department records, but no records were located.  Dr. 
Frazier did not respond to requests for records, and the 
veteran was so notified.  The veteran did not identify any 
other records which might be relevant to the claim on appeal.  

The May 1998 Board decision

The 1998 Board decision determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a head injury, to include 
headaches.  The Board noted that since the October 1989 
decision, the veteran had submitted additional or duplicate 
VA clinical records from December 1986 to February 1994, 
duplicate service medical records, and had testified at 
personal hearings conducted in December 1993 and in December 
1996.  He had also submitted numerous statements and letters, 
copies of photographs, and statements from family members, 
friends, members of the community and others, and medical 
articles about brain damage.

After reviewing the record, the Board concluded that the 
additional evidence received since the Board's October 1989 
decision was essentially cumulative in nature or was not 
probative to establish the veteran's claim.  While VA medical 
records did show treatment for headaches and for complaint 
attributed to a head injury sustained in service, evidence of 
similar complaints, treatment, and allegations were before 
the Board in October 1989.  The Board concluded that those 
additional records merely documented continued treatment and 
did not tend in any way to relate veteran's current headaches 
to the injury incurred in service.  

The additional evidence

Evidence received since May 1998 consists of VA outpatient 
records dated from January 1999 to December 2001, January 
2002 VA examination report, lay statements dated in 2002 from 
some of the veteran's family, and statements of the veteran.

The VA medical records reflect continued treatment for 
headaches.  Psychological testing in July 1999 revealed no 
evidence of deterioration in memory and no clinically 
significant cognitive impairment.  

The veteran was afforded a VA brain and spinal cord 
examination in January 2002.  His claims file was reviewed 
and pertinent history noted, including the fall in service in 
October 1960.  Following neurological evaluation, the VA 
examiner opined that it was not likely that the veteran's 
headaches were related to military service, as there was no 
medical evidence to substantiate the diagnosis of post-
concussion headaches from the claims file evidence.  The 
examiner stated that the diagnosis of post-concussion 
headaches was based on history given by the veteran.  The 
examiner noted that post-concussion headaches were common 
after a head injury, but usually decreased in severity, if 
not completely resolved, over several months to years.  The 
examiner pointed to the results of the psychological testing 
in July 1999 showing no evidence of deterioration in memory 
or significant cognitive impairment.  

Analysis

The Board again observes that there must be new and material 
evidence as to any aspect of the veteran's claim which was 
lacking at the time of the last final denial in order to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

With respect to the first two elements for service 
connection, a current disability and in-service disease or 
injury, past evidence clearly documented an in-service head 
injury as well as post-service complaints of and diagnoses of 
headaches (although there was an approximately 20 year gap in 
such complaints, and although the evidence does not disclose 
any other possible residuals of head injury).
The May 1998 Board denial was based on the absence of nexus 
evidence linking any current headache disability to the 
veteran's military service.  For reasons explained 
immediately below, that void has not been filled by any 
evidence submitted since that time, and the veteran's claim 
of entitlement to service connection for residuals of a head 
injury, to include headaches, fails on that basis.

The medical evidence received by VA since May 1998 consists 
of VA outpatient and examination reports which fail to show 
that the veteran's claimed headaches are etiologically 
related to service.  Such evidence is not material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993)   [medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence]. 

In fact, the only evidence added to the record which speaks 
to an etiological relationship is against the veteran's 
claim.  The January 2002 VA examiner, after thoroughly 
reviewing the clinical record, concluded that a current 
diagnosis of post-concussion headaches was not warranted and 
that the veteran's headaches were not likely related to his 
military service.  The examiner's opinion was based on the 
fact that post-concussion headaches usually resolve within 
months after the injury. As noted in connection with the 
first issue on appeal, evidence which is unfavorable to a 
claim is not considered to be new and material.  See 
Villalobos, supra.   

Statements and additional material sent in by the veteran are 
in essence duplicative of evidence on file prior to May 1998 
and are not new.  To the extent that the veteran continues to 
contend that his current headaches began during service 
and/or there is a relationship between service and the 
headache disability, this is essentially repetitive of 
statements he previously made.  As such, these statements are 
not new.  See Reid, supra.  In addition, these lay statements 
cannot be used to establish a nexus between a current 
disability and service.  See Espiritu and Routen, both supra.

In short, the veteran has not submitted competent medical 
evidence which serves to link any current headache disability 
to service.  In the absence of such evidence, his claim may 
not be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability].  The 
recently submitted evidence not being new and material, the 
claim of service connection for residuals of a head injury, 
to include headaches is not reopened and the benefit sought 
on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claims for service connection.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In  
particular, if the veteran believes that his service records 
have been falsified it is his responsibility, not that of VA, 
to seek remediation from the service department.  See Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994): "[S]ervice department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces." see also 38 C.F.R. § 3.203 
(2003).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, not having been received, the 
claim is not reopened and the benefit sought on appeal 
remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches, not having been received, the 
claim is not reopened and the benefit sought on appeal 
remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



